ORDER

PER CURIAM.
Samuel Culbertson appeals from the judgment of the Circuit Court of St. Louis County, approving, upon administrative review, the decision of the Director of the Division of Child Support Enforcement to modify child support obligations pursuant to Section 454.496 RSMo 1994. Samuel Culbertson contends the hearing officer improperly imputed income to him. We affirm.
We have read the briefs and the record on appeal. The actions of the administrative agency were supported by competent and substantial evidence and were not arbitrary, capricious or unreasonable. The judgment of the trial court sustaining the decision of the hearing officer is affirmed. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been fur*253nished with a memorandum, for their information only, setting forth the facts and reasons for this order affirming the judgment pursuant to Rule 84.16(b).